Citation Nr: 0207039	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  01-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from September 1974 to 
August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
granted an increased rating of 20 percent for the veteran's 
service-connected Reiter's syndrome.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, this matter continues before the Board.  


FINDING OF FACT

The veteran's Reiter's syndrome is manifested by no more than 
subjective complaints of pain in the hands, left ankle, left 
hip, and feet with minimal limitation of motion in the left 
ankle and left hip and a normal sedimentation rate.


CONCLUSION OF LAW

The criteria for an rating in excess of 20 percent for the 
veteran's Reiter's syndrome have not been met.  38 U.S.C.A. 
§§  1110, 1131, 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a Diagnostic Code 5099-
5002 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing 
conducted before the undersigned.  Furthermore, the veteran 
and his representative have been notified of the evidence 
necessary to establish the benefit sought.  Consequently, the 
Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has notified the veteran, via 
statement of the case and supplemental statement of the case, 
of the pertinent law and regulations and the reasons and 
bases for all findings and conclusions.  Furthermore, the 
veteran has been afforded several comprehensive VA medical 
examinations.  Thus, VA has satisfied, as far as practicably 
possibly, the notice, assistance, and other requirements of 
VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  Id.; 
Soyini, supra.  


Factual Background 

By August 1979 rating decision, the RO granted service 
connection for Reiter's syndrome and assigned an evaluation 
of 10 percent.

On January 1981 VA examination, the veteran reported 
recurring problems with arthritis and complained of pain and 
tenderness in the feet, pain in the right hip, and a "urine 
problem."  On examination, movement of the feet appeared 
normal, although he complained of pain when standing on his 
toes.  He had full hip abduction to 45 degrees and full 
flexion to 125 degrees, but he complained of pain in both 
instances.  The diagnosis was Reiter's syndrome.

In August 1998, he filed a claim for increased rating for his 
service-connected Reiter's syndrome.

On September 1998 VA examination, the veteran stated that his 
condition had deteriorated during the previous three years, 
with joint pain particularly severe during the previous nine 
months.  Pain involved the hands, ankles, and feet with a 
definite relationship to activity.  The examiner indicated 
that joint pain with swelling was limited to the veteran's 
ankles.  Other pain he described did not relate to a specific 
joint, but to the whole hand, for example.  He did not 
describe any heat, redness, or inflammation.  There was 
swelling in the left ankle, and he complained of decreased 
mobility of his toes.  He denied symptoms of urethritis.  He 
did state, however, that he had occasional canker sores in 
his mouth.  The examiner indicated that the veteran did not 
have any systemic symptoms such as fever, weight loss, or 
malaise.  Objective examination reflected that the veteran's 
gait was normal, he could walk on his toes and heals, and 
could hop on either foot.  He could fully squat and rise.  
There was full motion in the cervical and lumbar spine, 
shoulders, elbows, knees, and hips.  His hands and wrists 
appeared normal.  He had full range of finger motion and grip 
strength was good.  Wrist motion was to 60 degrees of 
dorsiflexion, bilaterally.  Palmar flexion was to 80 degrees 
on the right and to 70 degrees on the left.  Ulnar and radial 
deviation were respectively 40 and 20 degrees, bilaterally.  
There was good toe strength bilaterally in terms of 
dorsiflexion but almost no plantar flexion.  There was very 
little dorsiflexion strength of the last three toes of each 
foot.  There were no gross ankle deformities, and no ankle or 
foot swelling.  Ankle motion was normal, bilaterally.  The 
diagnosis was Reiter's syndrome, by history, with recent 
compatible joint symptoms.  

September 1998 left hand X-ray study revealed intact osseous 
structures and preserved joint spaces.  X-ray of the right 
hand yielded similar results.  A left foot X-ray showed 
plantar and posterior calcaneal spurs.  There was a minimal 
spur along the dorsal aspect of the navicular bone.  The 
joint spaces were preserved.  
X-ray of the left ankle showed no definite bony or joint 
abnormality.

By February 1999 decision, the RO declined to increase the 
veteran's evaluation for his service-connected Reiter's 
syndrome.

A March 2000 VA progress note indicated degenerative changes 
at the small joints of the feet secondary to Reiter's 
syndrome.  Another March 2000 progress note indicated that 
the veteran's Reiter's syndrome was well controlled with 
intermittent exacerbations of pain and swelling.

A September 2000 VA progress note indicated that Reiter's 
syndrome could be contributing to hand pain but that Reiter's 
syndrome in the hands was stable.  

In October 2000, he again filed a claim for an increased 
rating for Reiter's syndrome.  

On March 2001 VA examination report, the examiner noted that 
the September 1998 X-ray study of the left ankle was negative 
and that X-rays of the hands were also negative.  The 
examiner indicated that laboratory studies were negative for 
rheumatoid factors, and that a September 2000 left hip X-ray 
study reflected an osteophyte lateral to the acetabulum and 
that X-rays of the left foot on that date revealed a small 
plantar calcaneal spur.  Left hip symptoms began in October 
2000.  There was no injury that precipitated the pain.  The 
veteran complained of weakness and fatigability.  Both hands 
reportedly swelled daily, without weakness, fatigability, or 
incoordination.  There was aching of the feet, bilaterally, 
without weakness, fatigability, or incoordination.  The left 
ankle was swollen and painful.  There was weakness and 
fatigability of the left ankle and some incoordination.  
There were no significant eye or urinary tract symptoms.  

On objective examination in March 2001, there was a slight 
limp on the left.  The ankle was not tender to palpation.  
Left ankle motion was to 20 degrees of dorsiflexion and 30 
degrees of plantar flexion.  Circulation in both feet was 
normal, and there was no tenderness to palpation.  Range of 
toe motion was normal on flexion and extension, but with some 
complaint of pain in the dorsum distal phalanx of the hallux, 
right and left, of full flexion.  As to the hands, the grip 
was normal, finger circulation was normal without swelling or 
tenderness to palpation.  The hands were well callused, 
bilaterally.  There was full motion in all joints of all 
digits bilaterally on both flexion and extension.  There was 
no tenderness to palpation in the left hip.  Range of motion 
was from zero to 90 degrees of flexion, to 45 degrees of 
abduction, and to 20 degrees of adduction.  Internal rotation 
was to 55 degrees, and external rotation was to 65 degrees.  
The examiner diagnosed left hip with minimal spur.  
Functional impairment was mild with a 10-degree loss of 
flexion.  He also diagnosed subjective symptomatology in the 
hands, ostensibly from Reiter's syndrome with no objective 
findings.  He also diagnosed left ankle strain with mild 
functional impairment with a 10-degree loss of plantar 
flexion.  The sedimentation rate was normal.  

An April 2001 letter from the veteran's colleague indicated 
that the veteran complained of arthritic pain throughout 
their acquaintance, beginning in 1992 and he had to run cold 
water over his hands periodically in order to reduce 
swelling.  As well, the veteran, apparently, used sick leave 
when working became too painful.  The colleague asserted that 
the veteran's symptoms had worsened over time.  

In April 2001, the veteran stated that he was sometimes 
incapacitated by pain and could not conduct activities such 
as driving.  He complained of "hot spots" in the feet, 
swelling of the hands, and swelling of the ankles.

In April 2001, the RO increased the veteran's disability 
rating to 20 percent.

In December 2001, he appeared for a hearing before the 
undersigned at the RO and testified that he had been working 
for the Postal Service for 21 years, stating that he ran the 
machine that "canceled" the mail.  He stated that he was 
required to stand throughout most of the day and that he 
missed 5 or 6 workdays annually due to Reiter's syndrome.  He 
indicated that his symptoms were not limited to the workweek, 
but occurred on weekends as well.  He stated he had 7 or 8 
flare-ups a year.  He testified that he used analgesics at 
work.  He indicated that he could not use anti-inflammatory 
medication due to allergies.  His symptoms affected both the 
hands and feet, but primarily the latter.  He used cold water 
to alleviate hand symptoms and orthotics for the feet.  At 
work, he stood on rubber mats.  As to his shoulders and neck, 
he indicated that he felt pain in that area on occasion.  He 
stated that he did not seek medical attention on days when he 
missed work because he was told that there was nothing to be 
done about his condition.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  
Analysis

The veteran's condition is presently rated as 20 percent 
disabling under Codes 5099-5002.  See 38 C.F.R. §§ 4.20, 4.27 
(2001).  Under Code 5002, rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement which are totally incapacitating 
warrants a 100 percent disability rating.  Rheumatoid 
arthritis (atrophic) as an active process with less than the 
100 percent criteria, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, warrants a 60 
percent rating.  Symptom combinations producing definite 
impairment of health and objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year warrants a 40 percent rating.  38 C.F.R. § 4.71a 
(2001).  

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  The rating code specifically 
notes that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Under Code 5002, the higher possible rating is 
to be assigned.  Id.  

The veteran's disability does not rise to the level required 
for a 40 percent rating.  On most recent examination, 
primarily subjective symptomatology with a normal 
sedimentation rate was noted.  Limitation of motion was 
minimal, as was weakness.  His grip was normal, and the hands 
were callused, bilaterally.  His feet ached but without 
weakness, fatigability, or incoordination.  Only the left 
ankle was swollen.  Otherwise, symptoms such as redness, 
inflammation, and heat were absent.  The veteran himself 
testified that he missed only 5 or 6 days of work annually 
due to his disability, and he stated that he had 7 or 8 
flare-ups per year.  However, he indicated that he did not 
seek medical attention on those occasions.  Cold water often 
provided relief.  A 40 percent rating would require symptoms 
productive of a definite impairment of health and objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 times or more yearly.  Id.  

There has been no medical confirmation of the veteran's 
reported flare-ups because he did not seek medical attention.  
Also, he missed only one week of work a year due to his 
service-connected disability.  Most of his symptoms were 
described as subjective, and there has been little objective 
symptomatology evident.  The Board notes his callused hands 
imply extensive manual labor.  The ability to perform a job 
requiring extensive standing implies relatively healthy legs 
and feet.  As he is able to function at work throughout all 
but one week a year and because there has been no medical 
confirmation of his reported flare-ups, a 40 percent rating 
is not warranted.  Id.  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from service-
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The veteran has held his position at the Postal Service for 
at least 21 years, and he has been only minimally absent from 
work.  Under such circumstances, a 40 percent rating is 
neither warranted nor justified.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of DeLuca, supra.  38 C.F.R. § 4.59 has also 
been considered.  In that regard, the veteran has complained 
of pain, fatigability, and flare-ups.  The Board recognizes 
that clinicians have noted the presence of some pain on range 
of motion.  However, the Board finds that an additional 
rating for pain and limitation of function under these codes 
is inappropriate.  The veteran has already been compensated 
for Reiter's syndrome under Codes 5099-5002.  Thus, he has 
already been compensated for functional loss and painful 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of Reiter's 
syndrome not contemplated in the currently assigned 20 
percent rating permitted under the Schedule.  

Finally, this is not a case in which the evidence is in 
relative equipoise, in which case a higher evaluation would 
have been warranted.  See 38 U.S.C.A. § 5107.  Rather, a 
preponderance of the evidence weighs against the veteran's 
claim.  


ORDER

An evaluation in excess of 20 percent for Reiter's syndrome 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

